             Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 1 of 6



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Defendant
     RANDALL STEVEN CURTIS
7
                                UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                                Case No. 4:19 Cv 2184 PJH
12   “AMY,” et al.,
                                                DEFENDANT CURTIS’S MOTION FOR
13                    Plaintiffs,               RELIEF FROM NONDISPOSITIVE
                                                PRETRIAL ORDER OF MAGISTRATE
14
                                                JUDGE
     RANDALL STEVEN CURTIS,
15
                                                Date Filed: April 23, 2019
16                     Defendant.               Trial Date: June 21, 2021
17
                                                Before the Honorable Phyllis J. Hamilton
18                                              Chief United States District Judge

19

20

21

22

23

24

25

26

27

28
      Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 2 of 6



 1
            Pursuant to 28 U.S.C. § 636(b), Fed. R. Civ. P. 72, and Civil L.R. 72-2, Defendant
 2
     Randall Curtis, by and through his counsel, files this Motion for Relief from Nondispositive
 3
     Pretrial Order of the Magistrate Judge filed at ECF 161.
 4
            THE MAGISTRATE COURT ERRED BY (1) FINDING THAT NO PLAINTIFFS
 5          POSSESED DOCUMENTS RESPONSIVE TO DEFENDANT’S REQUESTS FOR
            PRODUCTION; (2) FINDING THAT JAMES MARSH IS NOT THE AGENT
 6          AND REPRESENTATIVE OF PLAINTIFFS AMY, JENNY, JESSICA, ERIKA
            AND TORI WITH REPSECT TO THESE REQUESTS; (3) REFUSING TO
 7          APPLY THE WAIVER OF OBJECTIONS BASED ON PLAINTIFFS’ FAILURE
 8          TO RESPOND TIMELY TO THE DISCOVERY REQUESTS; (4) HOLDING
            THAT DEFENDANT’S DISCOVERY REQUESTS DO NOT SEEK RELEVANT
 9          DOCUMENTS; AND (5) FINDING FACTS NOT SUPPORTED BY THE
            BRIEFING AND FOR NOT HOLDING A HEARING, WHICH AIDED THE
10          MAGISTRATE JUDGE TO HIS ERRONEOUS RULINGS.
11                                                 FACTS

12          On October 29, 2020, the last day on which a party could propound fact discovery,

13   Defendant served his Request for Production of Documents, Set Two (“RFPs Set Two”), that set

14   forth four requests aimed at obtaining documents Plaintiffs exchanged with members of Congress

15   with respect to their years-long efforts to have Congress amend the statute, and then amend it

16   again. See ECF 156-1, Ex. F (RFPs and Plaintiffs’ response).1

17          Plaintiffs’ presentations regarding their desire to change the statute is relevant to this case.

18   See ECF 142 at 12:9-13:18 (arguing against bills of attainder); see also id., at 10:11-17:10

19   (arguing that the presumption against retroactivity makes the predecessor version of the statute—

20   “Masha’s law”—applicable to Defendant, rather than the current version of the statute that was

21   amended in 2018, viz., after Defendant’s conduct, after Defendant’s conviction, after Plaintiffs

22   received notice that Defendant may have possessed images of them, and after Plaintiffs had raised

23   claims against Defendant). In sum, after knowing Defendant’s alleged conduct and his identity,

24   Plaintiffs Amy, Jenny, Jessica, Erika and/or Tori successfully lobbied Congress to amend 18

25   U.S.C. § 2255 and now seek to apply that amended statue against Defendant. According to

26
            1
              The parties agreed to the form of RFPs Set Two so that Defendant could direct each
27   request at al l5 Plaintiffs on one pleading, and Plaintiffs thereafter could respond in one pleading.
     See ECF 160 at 1, n.1.
28

30
                                                         1
31   DEF. CURTIS MOT. FOR RELIEF FROM MAGISTRATE COURT ORDER
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 3 of 6



 1
     Plaintiffs, they and their counsel were instrumental in amending the statute with respect to
 2
     Masha’s law, and amending it again with respect to the current version of the statute; this
 3
     evidence includes:
 4
                     James R. Marsh, Masha’s Law: A Federal Civil Remedy for Child
 5                   Pornography Crimes, 61 Syracuse L. Rev. 459, 461 (2011)
                     (Plaintiffs’ counsel declaring: “In late 2005, I was instrumental in
 6                   enhancing the federal civil legal rights of children who are victims of
                     child pornography” and claiming credit for enactment of Masha’s
 7                   Law);
 8                   ECF 94-5 (Declaration of James Marsh claiming that “[i]n 2017, I
                     assisted Senator Diane Feinstein in updating 18 U.S.C. 2255”)[;] and
 9
                     ECF 96-2 at Ex. 16 (at AMY000060) (In 2014, “Amy” lamenting her
10                   loss in Paroline v. United States, 572 U.S. 434 (2014), and
                     expressing “hopes [that] the lingering problems will be solved by the
11                   legislation that Mr. Marsh is working on.”
12          As Mr. Marsh has attested in this case: he is “the lead attorney for the Plaintiffs known as
13   Amy, Jenny, Jessica, Erika and Tori in all matters concerning restitution in criminal matters as
14   well as in other civil matters.” ECF 95-4 § 2. Further, he has “represented Amy since 2006,
15   Jenny since 2016, Jessica since 2013, and Erika and Tori since 2016 in matters concerning their
16   status as victims of child sex abuse image exploitation.” Id. It is in that capacity that he lobbied
17   Congress with respect to amendments to section 2255, as well as other statutes. See e.g., The
18   Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 (AVAA), Pub. L.
19   115–299.2, 3
20          To be sure, Mr. Marsh’s comments on this subject ultimately have assisted Defendant.
21   For example, Plaintiffs’ counsel admitted in the referenced law review article that Defendant’s
22   reading of Masha’s law is correct, and that section 2255’s elements requiring proof that any
23   particular Plaintiff (1) was a victim of a violation of 14 predicate offenses and (2) who suffers
24
            2
                “Vicky” now goes by “Lily” in this case.
25
            3
               Respectfully, Plaintiffs’ successful efforts to persuade Congress to amend the operative
26
     statute and then apply it against the Defendant they already had identified and made claims
27   against, and document requests focused, in part, on Plaintiffs’ representations regarding the limits
     of the prior statute, is “logically relevant” to Defendant’s bill of attainer arguments and other
28   challenges in this case. See 142. Defendant thus respectfully disagrees with, and objects to, the
     Magistrate Judge’s contrary finding. See ECF 161 at 3:1-6.
30
                                                        2
31   DEF. CURTIS MOT. FOR RELIEF FROM MAGISTRATE COURT ORDER
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 4 of 6



 1
     personal injury as a result of such violation are different, and each must be proven to obtain
 2
     damages, including the $150,000 “floor.” Marsh, supra., at 494-95. In a section counsel helpfully
 3
     labeled “The Personal Injury Requirement[,]” he (1) admitted that “[i]n order to obtain statutory
 4
     damages, a plaintiff must show that she suffered ‘personal injury’ as a result of the defendant’s
 5
     predicate act[,]” which he recognized is “much more difficult to conceptualize and prove” in
 6
     possession cases, amongst others, (2) agreed that plaintiffs must “prove[] personal injury” before
 7
     being entitled to damages, including the $150,000 “floor[;]” and (3) discussed his “theory that
 8
     child pornography in and of itself causes personal injury” (citing Ferber). Id., at 494-95
 9
     (emphasis added).
10
            But when Plaintiffs’ responses to Defendant’s RFPs Set Two seeking this evidence came
11
     due on Monday, December 1, 2020, see Fed. R. Civ. P. 34, Plaintiffs did not even respond, much
12
     less produce responsive documents. See ECF 160. Then, when Defendant inquired of Plaintiffs
13
     in January 2021, Plaintiffs’ counsel suggested that because Defendant did not respond to an email
14
     query about the RFPs following service, Plaintiffs’ query by email somehow served to excuse
15
     Plaintiffs’ obligations under Fed. R. Civ. P. 34. But that is not the law. And after conference,
16
     Plaintiffs refused to provide any responsive documents based on the following objections:
17
                    Objection: beyond the scope of permissible discovery as not likely to
18                  lead to any admissible evidence; violative of Plaintiffs’ First
                    Amendment rights to petition Congress as the compelled disclosure
19                  of communications as requested exerts a chilling effect on the
                    exercise of those rights. Further, Defendant’s request is violative of
20                  California Code of Civil Procedure 425.16 which prohibits actions “.
21                  . . against a person arising from any act of that person in furtherance
                    of the person’s right of petition or free speech under the United
22                  States Constitution or the California constitution in connection with a
                    public issue . .”
23
     See ECF 156 ¶¶ 2-5 & ECF 156-1 (Ex. F).
24
                                               ARGUMENT
25
            The Magistrate Judge first erred by failing to give effect to Plaintiffs’ waiver of
26
     objections. The law is clear: Plaintiffs failure to respond timely to Defendants RFPs Set Two
27
     resulted in waiver of all objections, including claims of privilege and work product. Richmark
28
     Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). Thus, the magistrate
30
                                                        3
31   DEF. CURTIS MOT. FOR RELIEF FROM MAGISTRATE COURT ORDER
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 5 of 6



 1
     court should have disregarded Plaintiffs’ untimely objections, and should have ordered
 2
     production of all responsive documents forthwith and without exception.
 3
            The magistrate court’s next errors arise from Plaintiffs’ misleading presentation, and the
 4
     court’s failure to hold a hearing. While magistrate court found that Plaintiffs “do not possess”
 5
     any responsive documents, ECF 161 at 1, that’s not quite what Plaintiffs represented, and the
 6
     court would have gotten to the heart of the matter had it held a hearing. Plaintiffs Amy, Jenny,
 7
     Jessica, Erika and Tori do not deny that Mr. Marsh is their counsel (read: representative, attorney,
 8
     and/or person acting on their behalf, see ECF 161 at 2 (reciting discovery scope of discovery
 9
     request)), nor do they deny that Mr. Marsh lobbied Congress to change section 2255, (and with
10
     respect to Amy, twice), on their behalf. See ECF 160 at 3-6. While Plaintiffs carefully contended
11
     that Mr. Marsh’s communications “had anything to do with either Mr. Curtis or this case[,]” id.,
12
     at 4, that’s a dodge: it doesn’t address (much less deny) whether he possesses documents,
13
     presented to and received from Congress pursuant to his representation of Plaintiffs Amy, Jenny,
14
     Jessica, Erika and/or Tori, that address the requested changes in section 2255 and the bases
15
     therefore. Thus, whether Plaintiffs Amy, Jenny, Jessica, Erika and/or Tori personally possess the
16
     responsive documents—the finding that animated the magistrate court’s ruling, compare ECF 160
17
     at 4 with ECF 161 at 1—doesn’t answer the question.
18
            Mr. Marsh is their attorney, representative, and agent, has obtained discovery in this case
19
     pursuant to the Protective Order as Plaintiffs Amy, Jenny, Jessica, Erika and Tori’s “Outside
20
     Counsel of Record,” has previously searched for and provided responsive documents to
21
     Defendant in this case on Plaintiffs’ behalf, hired Plaintiffs’ expert witness and gave him
22
     directions in this case, and, along with another attorney from his firm, attended at least a portion
23
     of the depositions of expert witnesses in this case. See e.g., ECF 146-5 at 66-67 & 196; ECF
24
     146-8 at Laws Depo. Exs. 00186; see also ECF 61 ¶ 3.3. Thus, as the attorney, agent, and
25
     representative of Plaintiffs Amy, Jenny, Jessica, Erika, and Tori, Mr. Marsh can and should be
26
     required to produce the responsive documents in his possession in that capacity. Most simply,
27
     where Plaintiffs’ attorney, representative, and agent possesses responsive documents, Plaintiffs
28
     possess responsive documents. While Plaintiffs’ carefully-constructed representations elided
30
                                                        4
31   DEF. CURTIS MOT. FOR RELIEF FROM MAGISTRATE COURT ORDER
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 163 Filed 02/18/21 Page 6 of 6



 1
     over this point, the magistrate court erred in its conclusion. Most directly, James Marsh possesses
 2
     responsive documents that he obtained and maintains as Plaintiffs Amy, Jenny, Jessica, Erika, and
 3
     Tori’s counsel, and thus those documents are required to be produced pursuant to Defendant’s
 4
     Requests for Production of Documents. See Fed. R. Civ. P. 26. The Court should certainly
 5
     require Plaintiffs to address the magistrate court’s error arising from their misleading
 6
     presentation.
 7
            Finally, Plaintiffs’ objections—which do not deny possession by counsel of responsive
 8
     documents—are frivolous, and the magistrate court correctly did not credit them. In sum, after
 9
     bragging in multiple fora about their efforts to amend existing law, Plaintiffs claim—without
10
     citation to any case—that producing the documents reflecting their interpretation of the old
11
     versions of section 2255 and the need for serial amendments, Plaintiffs are suddenly shy, and
12
     claim that producing evidence in a matter they brought would violate their First Amendment
13
     rights to petition the Government. That is sophistry at best, and just plain obstruction. Nothing in
14
     Defendant’s RFPs Set Two infringes on Plaintiffs’ rights, and Plaintiffs present zero authority to
15
     support their waived objections. So too, the notion that these non-Californians can invoke
16
     California state court procedural rules to avoid producing discovery in this federal matter borders
17
     on the absurd, which also explains Plaintiffs’ lack of supporting authority. Similarly
18
     unsustainable is the notion that Defendant’s RFPs Set Two constitute an “action[] … against a
19
     person” arising from their speech. Rather, RFPs Set Two are simply requests for documents in
20
     possession of Plaintiffs’ agent, representative, and counsel that inform the litigation of this matter.
21
            The Court should thus sustain Defendant’s objections and compel production of
22
     responsive documents as requested.
23
                                                             Respectfully submitted,
24
                                                             COLEMAN & BALOGH LLP
25
     DATED: February 18, 2021                                /s/ E. A. Balogh
26                                                           By: ETHAN A. BALOGH
                                                             Attorneys for Defendant
27
                                                             RANDALL CURTIS
28

30
                                                         5
31   DEF. CURTIS MOT. FOR RELIEF FROM MAGISTRATE COURT ORDER
     19 CV. 2184 PJH
32
